Citation Nr: 1108125	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  04-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia/myofascial pain syndrome.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a disability manifested by stool leakage.

4.  Entitlement to service connection for cervical stenosis and intervertebral disc syndrome (IDS).

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a shoulder disability.

10. Entitlement to an increased rating for lumbosacral strain, with degenerative joint disease and limitation of motion, currently evaluated as 40 percent disabling.

11. Entitlement to an increased rating for prostatitis, currently evaluated as 60 percent disabling.

12. Entitlement to an increased rating for incomplete paralysis of the sciatic nerve of the right leg, associated with lumbosacral strain, currently evaluated as 20 percent disabling.  

13. Entitlement to an increased rating for incomplete paralysis of the sciatic nerve of the left leg, associated with lumbosacral strain, currently evaluated as 20 percent disabling.  

14. Entitlement to an increased rating for limitation of motion of the right knee due to arthritis, currently evaluated as 10 percent disabling.

15. Entitlement to an increased rating for limitation of motion of the left knee due to arthritis, currently evaluated as 10 percent disabling.

16. Entitlement to an increased rating for degenerative quadriceps tendon deformities of the right knee, currently evaluated as 10 percent disabling.  

17. Entitlement to an increased rating for degenerative quadriceps tendon deformities of the left knee, currently evaluated as 10 percent disabling.  

18. Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.

19. Entitlement to an initial evaluation in excess of 10 percent for gout.

20. Entitlement to an effective date prior to August 12, 2003 for service connection for gout.

21. Entitlement to an effective date prior to September 25, 2006 for a 60 percent evaluation for prostatitis. 

22. Entitlement to an effective date prior to May 17, 2006 for a 20 percent evaluation for incomplete paralysis of the sciatic nerve of the right leg.

23. Entitlement to an effective date prior to May 17, 2006 for a 20 percent evaluation for incomplete paralysis of the sciatic nerve of the left leg.

24. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty for over 20 years until his retirement in September 1998. Verified service began in March 1981 with a reported three years for prior service, apparently dating from 1977.  The earlier period is not at issue herein so further verification is not needed to proceed.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The history of this case is long, complicated, and varies according to issue.  The history of each issue does not require individual discussion.  Suffice it to say that many of the issues on appeal have previously been before the Board in May 2006 and again in March 2008.  There were issues addressed in those two decisions that were the subject of denials that were not appealed to the United States Court of Appeals for Veterans Claims (Court).  They are not longer before the Board.  Other issues were also denied but appealed to the Court, where they were the subject of Court Orders granting Joint Motions to Vacate and Remand in August 2007 and June 2009.  They remain before the Board and are listed on the first pages of this decision.  Others were remanded, and also remain before the Board.  Still others were grants of increased evaluations for less than 100 percent, and they also remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the issue of service connection for gout was before the Board in March 2008, and service connection was granted in a February 2010 decision.  Although the grant of service connection is considered a full grant of the benefits sought on appeal for that issue, the Veteran has submitted a notice of disagreement with both the initial evaluation and the effective date.  This raises certain matters that must be addressed by the Board.  They will be addressed in the remand section at the end of this decision.

Furthermore, the Board notes that the Veteran's bilateral knee disabilities were each originally diagnosed as patellofemoral syndrome and were evaluated under 38 C.F.R. § 4.71a, Code 5257, which is based on recurrent subluxation or instability.  In a May 2006 decision, the Board denied an increased evaluation under this rating code, but assigned separate 10 percent evaluations for each knee based on the rating codes for arthritis and limitation of motion.  The order for this decision stated that entitlement to a combined 20 percent evaluation for patellofemoral syndrome of the right knee was granted.  A separate order granted a combined 20 percent evaluation for patellofemoral syndrome of the left knee.  

The May 2006 rating decision was appealed to the Court.  The issues of entitlement to an evaluation in excess of 20 percent for the patellofemoral syndrome of each knee were included in a July 2007 Joint Motion for Remand and August 2007 Court Order.  These issues were vacated and remanded for further development.  Consequently, the March 2008 Board decision also remanded these issues for additional development, although the title page continued to list the evaluations as 10 percent disabling.  They have now been returned for additional consideration.  

However, the diagnosis of the bilateral disabilities that are evaluated under 38 C.F.R. § 4.71a, Code 5257 has now been changed to a degenerative quadriceps tendon deformity for each knee, which is evaluated as 10 percent disabling.  Furthermore, the Board notes that the July 2007 Joint Motion requested that 38 C.F.R. §§ 4.40, 4.45, and 4.59 be considered in the evaluation of the knee disabilities, which indicates that the appeal also included the separate evaluations that were assigned based on limitation of motion.  Therefore, in view of the separate evaluations now assigned based on limitation of motion and the change in diagnoses, the two issues formerly characterized as entitlement to an evaluation in excess of 20 percent for patellefemoral syndrome of the right and left knees is now characterized as the four issues of entitlement increased ratings for limitation of motion of the right knee and left knees due to arthritis, currently evaluated as 10 percent disabling each, and entitlement to increased ratings for degenerative quadriceps tendon deformities of the right and left knees, each currently evaluated as 10 percent disabling. 

However, the Board also notes that there are some issues that have not previously been before the Board that are now on appeal.  A May 2006 statement of the case addressed the issues of entitlement to an increased evaluation for the lumbar spine, entitlement to service connection for a shoulder disability and a neck disability and TDIU.  A timely substantive appeal for each of these issues was received in May 2006.  Although the issues of entitlement to an increased evaluation for the lumbar spine and service connection for a cervical spine (neck) disability were already on appeal to the Board in May 2006, the issues of entitlement to service connection for a shoulder disability and TDIU must be included in the current appeal.  See 38 C.F.R. § 20.200.  

Similarly, a November 2006 rating decision increased the evaluations from 10 percent to 20 percent for incomplete paralysis of both the right and left legs, with an effective date of May 17, 2006 for each leg.  A 40 percent evaluation for prostatitis was confirmed and continued.  The Veteran submitted a November 2006 notice of disagreement with the evaluations for each of these disabilities, as well as the effective dates for the incomplete paralysis.  A statement of the case was issued in March 2007, and a timely substantive appeal was received in April 2007.  While the issue of prostatitis was already on appeal to the Board, the issues of entitlement to increased evaluations for the incomplete paralysis of both the right and left legs as well as earlier effective dates for the award of these evaluations must also be included in the current appeal.  See 38 C.F.R. § 20.200.  

In addition to addressing four increased evaluation issues that were already on appeal, a June 2007 rating decision denied service connection for disabilities of the right ankle, left ankle, right hip, and left hip.  A notice of disagreement was received in October 2007, and a statement of the case was issued in February 2010 for the service connection claims.  The Veteran submitted a substantive appeal in March 2010, and these four service connection issues are properly before the Board.  See 38 C.F.R. § 20.200.  

In contrast, an August 2006 rating decision implemented the Board's May 2006 decision.  The rating decision assigned a 40 percent evaluation for prostatitis, effective from January 28, 2003.  It also established service connection for the incomplete paralysis of both the right and left legs, and assigned 10 percent evaluations effective from January 28, 2003.  Separate 10 percent evaluations for limitation of motion of the right and left knees due to arthritis were also assigned from January 28, 2003.  The Veteran submitted a notice of disagreement with each of these effective dates in August 2006, and a statement of the case was issued in November 2006.  However, there is no indication that a substantive appeal for these issues was ever received, and certainly no record of one within the required time period.  Therefore, these issues are not before the Board.  See 38 C.F.R. § 20.200.  The earlier effective date issues for the incomplete paralysis that are currently before the Board are based on the November 2006 rating decision and subsequent actions, as noted above, and concern different evaluations and effective dates.  The earlier effective date issue for prostatitis that is before the Board arises from a June 2009 rating decision, and will be addressed in the remand section. 

The issues of entitlement to service connection for fibromyalgia, sleep apnea, a cervical spine disability, a disability manifested by stool leakage, a right ankle disability, a left ankle disability, a right hip disability, a left hip disability, and a shoulder disability; entitlement to increased evaluations for prostatitis, gout, incomplete paralysis of the sciatic nerve of the right leg, incomplete paralysis of the sciatic nerve of the left leg, and pes planus; entitlement to earlier effective dates for service connection for gout, the increased evaluation for prostatitis, and the incomplete paralysis of the sciatic nerves of the right and left leg, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative disc disease does not result in favorable or unfavorable ankylosis, even with consideration of the effects of pain, weakness, incoordination and fatigability, and the evidence does not show at least six weeks of incapacitating episodes during any year of the period on appeal.  

2.  The most probative examinations show that both the right and left legs have a range of motion from a normal zero degrees of extension to a near normal 120 degrees of flexion, with no additional limitation due to pain, weakness, incoordination or excess fatigability. 

3.  The evidence shows that the Veteran has no more than mild instability of both the right and left knees. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Code 5292, 5295 (effective prior to September 2003); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5237, 5243 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for limitation of motion of the right knee due to arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for limitation of motion of the left knee due to arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (2010).  

4.  The criteria for an evaluation in excess of 10 percent for a degenerative quadriceps tendon deformity of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.71a, Code 5257 (2010).  

5.  The criteria for an evaluation in excess of 10 percent for a degenerative quadriceps tendon deformity of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.71a, Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with VCAA notification letters in March 2003, November 2003, July 2004, January 2005, March 2005, December 2006, April 2007, June 2008, and October 2009.  Although many of the notification letters were provided to the Veteran prior to the initial adjudication of his claims, notice pertaining to the assignment of the degree of disability and effective dates was initially provided in a March 2006 letter.  These letters contain all of the notice required by Pelegrini and Dingess, and was issued prior to the initial adjudication of the Veteran's claim.  Additional notification has also been provided to the Veteran after the initial adjudication.  Neither the Veteran nor his representative has argued that any failure in the duty to notify has resulted in any harm to the Veteran's claim.  The Board finds that the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded VA examinations of his service connected disabilities.  All identified records that are available have been obtained, and in most cases multiple duplicate copies of all relevant medical records have been provided by the Veteran or his representative.  The Veteran has declined his right to a hearing.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Increased Rating

The Veteran basically contends that the evaluations for all of his disabilities are inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Lumbosacral Strain, with Degenerative Joint Disease

Service connection for lumbosacral strain was awarded by the RO in a March 1999 rating decision.  A 10 percent evaluation was assigned at that time.  The rating was initially increased to 20 percent disabling, effective in January 2003, but retroactively awarded to 40 percent, effective the same date, by rating decision of the RO in August 2005.  At that time, the service connected disability was listed as lumbosacral strain, with degenerative disc disease.

The claim for an increased rating was filed in January 2003.  As explained below, there have been rating criteria changes.  Old Code 5293 for intervertebral disc syndrome, in effect prior to September 2002 is not for application herein, in view of the claim filed after those criteria were superseded.

As noted, during the pendency of the Veteran's appeal, the law and regulations applicable to evaluation of spinal disorders was changed.  Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies.  Revised regulations do not allow for their retroactive application unless those regulations contain such provisions and may only be applied as of the effective date.  VAOPGCPREC 3-2000.

For slight limitation of motion of the lumbar spine, a 10 percent rating is warranted.  A 20 percent rating is warranted for moderate limitation of motion.  A 40 percent rating is warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292 (effective prior to September 2003).

Lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, warrants a 20 percent rating.  Severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Code 5295 (effective prior to September 2003).

The regulatory criteria for the evaluation of intervertebral disc syndrome (IDS) were revised in September 2002, and the diagnostic codes were revised, without substantive revision of the criteria themselves, in September 2003.

IDS shall be evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

When IDS results in incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is assigned.  When there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is assigned.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is assigned. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 rating is assigned. 

Note (1): For purposes of evaluations, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 5243 (2010).

The schedule for rating disabilities of the spine was revised effective September 26, 2003.  The new regulations have been codified and may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  The General Rating Formula for Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling.  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is evaluated as 40 percent disabling.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine is rated as 30 percent disabling.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is rated as 20 percent disabling.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is considered 10 percent disabling.  

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The Board notes that the Veteran's disability of the lumbar spine is already evaluated as 40 percent disabling.  This is the highest evaluation available under the old rating codes for limitation of motion and lumbosacral strain.  Therefore, additional consideration of these rating codes is of no benefit to the Veteran.  38 C.F.R. § 4.71a, Codes 5292, 5295 (effective prior to September 2003).

Furthermore, the May 2006 Board decision established entitlement to separate evaluations for incomplete paralysis of both the right and left legs as neurological manifestations of the lumbar spine disability.  Entitlement to an increased evaluation under these neurologic manifestations is the subject of separate appeals and will not be discussed here.  In addition, the Veteran is currently in receipt of a 60 percent evaluation for urinary manifestations under the rating code for prostatitis, and additional compensation for similar urinary manifestations due to the lumbar spine disability may not be awarded.  38 C.F.R. § 4.14.  Service connection for bowel manifestations is also the subject of a separate appeal.  

Basically, in this case, the remaining options for an evaluation of greater than 40 percent under the applicable rating criteria provide that in order for the Veteran to receive an increased evaluation of 50 percent or 100 percent under the General Rating Formula for Diseases and Injuries of the Spine, some form of unfavorable ankylosis must be demonstrated.  In the alternative, at least six weeks of incapacitating episodes during the past year would warrant a 60 percent rating under the current rating code for IDS.  See 38 C.F.R. § 4.71a, Codes 5237, 5243.  

An examination was conducted by VA in March 2003.  At that time, the Veteran reported that he had had no specific injury or trauma of his low back, but that it had been hurting him since he was in the military.  He described the pain as being constant during the day, and occasionally woke him up at night.  On examination, there was some paraspinal tenderness, but no spasm.  His active range of motion was poor, approximately 30 degrees of forward flexion, 10 degrees extension and 10 degrees of right and left lateral flexion.  He was able to sit up erect in a chair with his lumbar spine flexed at 90 degrees.  Straight leg raise was negative, bilaterally.  An MRI study reportedly showed significantly degenerated lumbar disks and a small herniation that did not impinge on any nerve roots.  The assessment was mechanical low back pain, with no evidence of neurologic deficit.

Private and VA outpatient treatment records show that the Veteran received treatment for complaints of low back pain during 2003 and 2004.  In June 2004, the Veteran complained of low back pain that radiated to the left buttock into the leg and foot.  He had some burning on the top of his left foot and deep pain in the bottom of the soles.  An MRI study of the lumbar spine at that time showed disk space collapse at L5-S1, with a broad based disk bulge and foraminal stenosis secondary to facet hypertrophy.  In February 2005 another private physician noted that the Veteran was seeking an opinion on the advisability of lumbar surgery.  The examiner stated that he was qualified to make such an assessment, but that it was apparent that conservative treatment could not be expected to provide a better response than it had so far.

A neurologic examination was conducted by VA in April 2005.  At that time, the Veteran had enumerable neurological complaints ranging from pain in the neck to that of the low back.  Regarding the low back, range of motion was minimal. Flexion was to 10 degrees, without pain, and to 15 degrees with pain.  Extension was to 5 degrees without pain and to 10 degrees with pain.  Rotation was to 5 degrees without pain and to 10 degrees with pain and lateral flexion was the same, bilaterally.  Straight leg raising was possible at 10 degrees and there were no Achilles reflexes.  The impression was bilateral L1 radiculopathy from compression at L5-S1, by osteophyte disk complex.

A private examination dated May 2006 shows that the Veteran reported back pain for many years.  He continued to have numbness and weakness in both arms and legs.  On examination, the Veteran was well developed and nourished in no acute distress.  Muscle strength testing of the lower extremities was 3/5 in most locations.  An MRI study revealed herniated disc at multiple levels of the cervical spine and herniated nucleus polposus at L5 to S1 with collapsed disc space.  The assessment was multilevel disc disease with radiculopathy.  The recommendations to the Veteran were bilateral L5 to S1 foraminotomies and a possible discectomy.  

The Veteran underwent an additional VA neurologic examination in September 2006.  The claims folder was reviewed in its entirety.  At present, the Veteran claimed to be functionally disabled because of pain.  He complained of pain at several locations, including the back and lower back.  The Veteran used a lumbosacral corset.  On examination, the Veteran was unable to sit upright.  He was convinced to relax with some difficulty so that his muscle mass and tone could be evaluated.  This was found to be normal.  Mechanical examination indicated soft paraspinal muscles when the Veteran was standing upright even though he complained significantly of pain.  Tendon reflexes were symmetrical in both upper extremities and in the lower extremities at the knees, but ankle jerks were absent.  Primary sensation demonstrated no abnormality of light touch or vibration.  The impression was that there was no evidence that the Veteran had any herniated intervertebral disc as reflected in radiculopathy.  There was no evidence of mylopathy but there was evidence of symptom magnification.  

An April 2007 VA examination of the spine states that the Veteran complained of low back pain present all day every day that was a 9 out of 10 in intensity.  The pain was worse with activity and there was radiation into the bilateral lower extremities.  He reported one incapacitating episode during the last 12 months in which a physician had prescribed bed rest but he could not recall the physician's name or where he was located.  The Veteran reported that his disability affected his work because he was unable to stand for long periods of time.  He said that he was on work restriction, but he denied flare ups.  The Veteran was using bilateral canes to ambulate but said he did not use them at work.  The examiner explained that it was unusual to be dependent on two canes but then go without them while at work but the Veteran insisted that this is what he does.  On examination, the lumbosacral spine had 30 degrees of flexion, 5 degrees of extension, 5 degrees of lateral flexion and 10 degrees of rotation, all of which were with severe pain out of proportion to what a normal patient would experience.  The Veteran did not put forth significant effort in the examination.  He had exquisite tenderness to palpation along the entire spine which was out of proportion to other physical findings.  There was no spasm.  The Veteran had 5/5 strength in all four extremities and normal gait.  He was shaking uncontrollable throughout the entire examination and would wince in pain with any minor motion or movement.  A plain X-ray film showed mild degenerative disc disease of L5 to S1.  The diagnosis was mild degenerative disc disease of the lumbosacral spine, and chronic lumbosacral strain.  The examiner noted that the Veteran was very difficult to examine because of how severe his symptoms were during the examination.  His symptoms were way out of proportion to what a patient would normally experience, and the examiner did not believe that the range of motion measurements were truly representative of what the Veteran was able to do.  

The Veteran underwent another VA examination of his spine in February 2008.  The Veteran reported increasing pain and decreasing range of motion since his previous VA examination.  He denied any incapacitating episodes that required bed rest.  The Veteran reported constant severe pain that was an 8 on a scale to 10, with daily flares to 10 out of 10.  He continued to be employed as a food service specialist.  He used a back brace and Canadian crutches with poor response.  Flexion was to 10 degrees actively and 20 degrees passively with pain.  Extension lacked 10 degrees to midline with pain.  The Veteran was unable to bend laterally or rotate due to pain.  There was no additional limitation following repetitive use.  There was positive moderate paravertebral muscle spasm and tenderness with minimal palpation pressure.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner commented that the severe loss of range of motion and subjective reporting of pain with neurological symptoms could not be explained.  

Private medical records dated June 2008 show that the Veteran was seen for radiating low back pain.  On examination, the lumbosacral spine was normal to palpation, and there were no muscle spasms.  No limping was observed.  The primary diagnosis was intervertebral disc degeneration.  

A private MRI obtained in August 2008 showed marked loss of disc height and signal consistent with disc desiccation.  The impression was disc bulge and left facet arthropathy at L5 to S1, and mild facet arthropathy, right greater than left, L4 to L5.  

Private June 2009 records describe the Veteran's back pain as excruciating, chronic and affecting his ability to sleep.  There was no fecal incontinence or loss of urinary control.  On examination, there was tenderness on palpation and muscle spasm of the lower back.  

The Board finds that entitlement to an evaluation in excess of 40 percent is not warranted under any of the applicable rating codes for any portion of the period on appeal.  At no time during the period on appeal has an examiner found that the Veteran has ankylosis.  Ankylosis has been defined as the stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, at 86 (27th ed. 1988).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  However, the Veteran has retained some degree of motion on every examination.  Without a finding of ankylosis, there is no basis for a higher evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  

Similarly, the evidence does not show that the Veteran has incapacitating episodes that would equate to six weeks during the past year.  At the April 2007 examination the Veteran reported one incapacitating episode during the last 12 months in which a physician had prescribed bed rest but he could not recall the physician's name or where he was located.  The duration of this episode was not noted.  The Veteran denied all incapacitating episodes at the February 2008 VA examination, and no episodes have been reported since that time.  

Therefore, without evidence of unfavorable ankylosis, or of six weeks of incapacitating episodes, there is no basis for an evaluation in excess of 40 percent under any of the applicable rating codes that allow for an evaluation in excess of 40 percent.  38 C.F.R. § 4.71a, Codes 5237, 5243.  

The evidence also does not support entitlement to an increased evaluation as a result of pain, fatigue, incoordination or weakened movement.  The Veteran reported severe pain at every examination.  However, several examiners noted either that the Veteran's symptoms are magnified or that there is no physical reason to explain the limitation of motion that is currently present.  The Veteran had normal or near normal muscles on every examination.  The February 2008 VA examination found that there was no additional limitation after repetitive use.  Basically, the Veteran does not have pain, fatigue, incoordination or weakness of such severity that it is the functional equivalent of unfavorable ankylosis, and there is no basis for a higher rating under these provisions.  38 U.S.C.A. §§ 4.40, 4.45, 4.59.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Board recognizes the Veteran's reports of severe pain that prevents him from standing or lifting at work.  A May 2007 statement from the Veteran's supervisor states that the Veteran has exhausted all of his sick leave and most of his annual leave.  However, this supervisor indicated that the Veteran's impairment was the result not just of his back disability but of many other problems.  The rating criteria fully account for the Veteran's symptoms of pain and limitation of motion of the back.  The Board again notes that several doctors have indicated that there are no objective physical findings that would account for the Veteran's level of impairment.  Therefore, there is no objective evidence that the veteran's service connected disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Bilateral Knee Disabilities

Service connection for disorders of the Veteran's knees was granted in 1999, with a noncompensable evaluation awarded.  An April 2003 rating decision assigned the 10 percent evaluations for patellofemoral knee disabilities that gave rise to the current appeal.  The actions that led to the current diagnoses and evaluations of the Veteran's knee disabilities have already been described. 

The Veteran's limitation of motion of the left and right knees due to arthritis are each evaluated under the rating codes for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.

Normal range of motion of the knee is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of either leg to 45 degrees warrants a 10 percent rating.  An evaluation of 20 percent or higher requires that flexion be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension to 10 degrees warrants a 10 percent rating.  An evaluation of 20 percent or higher requires that extension be limited to 15 degrees or more.  38 C.F.R. § 4.71a, Code 5261.

Factors to be considered also include additional impairment due to pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board notes that the August 2007 Court Order and July 2007 Joint Motion specifically requested that these provisions be considered.  

The Veteran's degenerative quadriceps tendon deformities of the right and left knee are each evaluated under the rating code for subluxation or lateral instability.  

For mild impairment of the knee, with recurrent subluxation or lateral instability, a 10 percent rating is warranted.  A 20 percent rating requires moderate impairment.  Severe impairment warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5257.

The evidence includes an examination conducted by VA in March 2003.  At that time, examination of the knees revealed diffuse tenderness, but no effusion and no point tenderness.  Active range of motion was from 0 degrees extension to 120 degrees flexion, bilaterally. Varus thrust showed 1+ lateral laxity in both knees, but there was no valgus or anterior or posterior laxity.  There was mild crepitus in all range of motion.  X-ray studies showed mild hypertrophy at the quadriceps tendon entheses, bilaterally, with no other abnormality seen.

VA outpatient treatment records show that the Veteran was seen for complaints of knee pain in January 2004.  At that time, it was noted that the he was already being seen at the pain clinic for treatment of his low back pain and that he was taking multiple medications.  X-ray studies showed mild bilateral joint space narrowing in both the medial and lateral compartments, with no significant osteophytosis evidence.  The impression was of mild bilateral joint space narrowing suggesting degenerative changes of the knees.

March 2004 private medical records note that the Veteran's problems include bilateral knee pain secondary to degenerative changes and left foot pain.  On examination there was tenderness in the bilateral knee with crepitation and decreased range of motion.  An X-ray of the knee showed degenerative changes.

An examination was conducted by VA in April 2005.  At that time, the Veteran stated that he had undergone six weeks of physical therapy, without pain relief, and had had four injections into each knee, also without pain relief.  He complained of morning stiffness and stated that he used a cane to relieve locking of the knees.  Examination revealed that the Veteran maintained 30 degrees left flexion and 40 degrees of right knee flexion when at rest while lying on the table.  When asked to straighten his legs into the extended position, he stated that he could not do this because of pain.  He stated that he could not perform a flexion maneuver due to pain in the knees.  Attempts to manipulate the knee to assess stability could not be accomplished because of pain.  Once he sat on the side of the bed, he was able to maintain a 90 degree flexion without difficulty.  He would not straighten his legs out while in this position and when he arose to a standing position his knees were slightly bent at approximately 20 degrees when ambulating with his cane.  The examiner stated that he could not find objective evidence to support the Veteran's complaints of pain, and was not allowed to complete the examination due to these complaints.

Private treatment records from September 2007 show that the Veteran reported knee pain that was interfering with his sleep.  The knees appeared normal on examination.  He displayed tenderness with ambulation. 

The Veteran had an additional VA examination in February 2008.  He reported constant severe pain at seven on a scale to ten.  There were flare-ups to an eight out of ten which would last an entire day.  He denied locking but had feelings of instability and swelling intermittently.  He was currently employed as a food service specialist, and said that his disability affected his occupation and limited his weight-bearing status and mobility.  This had contributed to at least 45 days of lost time.  The Veteran used Canadian crutches bilaterally with poor response.  Right knee extension lacked 40 degrees to midline with pain and left knee lacked 10 degrees.  Flexion on the right was from 40 degrees to 60 degrees with pain and on the left was from 10 degrees to 30 degrees with pain.  The examiner noted that the Veteran held his knees in a rigid immobile position complaining of low back pain that interfered with his movement, and the examiner was unable to fully evaluate his knees.  There was no additional limitation following repetitive use.  There was a limited evaluation of stability that appeared to be normal.  There was palpable tenderness bilaterally with scant palpable pressure throughout.  An X-ray study revealed minimal spurring at the insertion of the patellar tendons but was otherwise negative.  The impression was essentially negative studies.  The diagnosis was minimal degenerative changes of the bilateral patellar tendons.  The examiner commented that the severe loss of range of motion of the knees on this examination was inconsistent with the X-ray findings.  

At a September 2008 VA examination, the Veteran reported that he continued to have constant, severe chronic pain with increasing frequency of flare-up as well as duration.  There was constant severe pain of seven out of ten without locking or instability but with swelling.  The examiner stated that the examination was nearly impossible to perform due to the Veteran's complaints of severe lower back pain keeping him from lying on his back or perform the range of motion in an adequate manner.  He had severe involuntary guarding.  Extension lacked 20 degrees bilaterally with pain.  Flexion was from 20 degrees to 40 degrees all active and passively with minimal ability to move his knees.  An examination was positive for chondromalacia of the knees.  There was no additional loss of range of motion of the bilateral knees.  The knees were stable with minimal ability to assess due to subjective reports of pain.  The diagnosis was bilateral patellar tendonitis and bilateral chondromalacia of the knees.  

The most recent VA examination of the Veteran's knees was conducted in September 2009.  The claims folder was reviewed by the examiner.  The examination was for the entire body, but one of the focuses was the knees.  Currently, he reported pain all over which he rated as a ten out of ten.  He was currently unemployed.  The knees had full extension to zero degrees bilaterally with flexion to 120 degrees bilaterally.  There was pain throughout the entire range of motion in each knee.  The Veteran was able to repetitively range the bilateral knees without change in his range of motion or level of pain.  There was no joint warmth, redness, swelling, or crepitus.  His knees were diffusely tender and did not localize to any specific pathologic region.  All stability testing was normal.  The examiner stated that plain X-rays of the knees were read as normal.  The diagnoses included bilateral patellofemoral pain syndrome.  The examiner noted that he had been asked to provide opinions as to the affect of the Veteran's knees on his employability and activities of daily living.  The examiner stated that he could see no organic reason or etiology as to why the Veteran should not be able to perform his activities of daily living or maintain normal meaningful employment.  He had many complaints but no objective data on examination or X-ray as to why he required the use of forearm crutches, not be able to ambulate, not be able to work, or not be able to perform his activities of daily living.  

The Board finds that the evidence does not support entitlement to an increased evaluation for either knee under the rating codes for limitation of motion, even with consideration of additional impairment due to pain, weakness, fatigue, or incoordination.  

The ranges of motions recorded on the examinations of record vary widely.  The earliest examination for consideration is the March 2003 VA examination which showed near normal measurements of zero degrees of extension and 120 degrees of flexion bilaterally.  The most recent examination was the September 2009 VA examination that also recorded near normal measurements of zero degrees of extension and 120 degrees of flexion bilaterally.  The interim examinations include the April 2005 VA examination at which the Veteran had only 40 degrees of right flexion and 30 degrees of left flexion and was unable to extend his legs due to pain.  The February 2008 measurements were even more severe, and showed that the right knee lacked 40 degrees of extension and the left knee lacked 10 degrees of extension.  Right flexion was from 40 degrees to 60 degrees, and left flexion was from 10 degrees to 30 degrees.  The September 2008 measurements state the Veteran lacked 20 degrees of extension bilaterally and had flexion of only 20 degrees to 40 degrees bilaterally.  On each examination, the limitation of motion was attributed to pain.  If taken at face value, these interim measurements would support an increase in the evaluation of both knees.  

However, the Board notes that the remaining evidence does not allow these measurements to be taken at face value, and instead gives the Board much reason to doubt their veracity.  The April 2005 VA examiner notes that the maneuvers required to obtain accurate measurements could not be accomplished because of the Veteran's reports of pain.  The examiner could not complete the examination and noted that there was no objective evidence to support the Veteran's reports of pain.  Similarly, the February 2008 examiner said that he was unable to complete the evaluation, as the Veteran held his knees in a rigid immobile position due to complaints of back pain.  He further noted that the severe loss of motion was inconsistent with the X-ray findings.  The September 2008 examiner said that the examination was nearly impossible to perform due to the Veteran's complaints of low back pain.  Finally, although the September 2009 examiner did not report that he was unable to conduct the examination, he indicated that there were no organic reason for the Veteran's impairment and added that although the Veteran had many complaints there was no objective data to support them.  

Therefore, in view of the fact that every examiner who recorded the more severe loss of motion of the Veteran's knees also noted that either there was no objective evidence to support such impairment or that the Veteran would not cooperate due to reported back pain, the Board gives little evidentiary value to these reports.  As for considering impairment of the knees directly due to the back pain instead of the knee pain, the Board notes that even if this were permissible under the rating codes, the VA examinations of the back also found that the Veteran's complaints of back pain far exceeded was supported by objective evidence.  The fact that the lack of objective evidence to support the Veteran's complaints has been noted not just once but consistently over a six year period leads the Board to conclude that the Veteran's reports of severe pain are not credible.  It follows that the limited range of motions based on these complaints is not persuasive evidence.  

The only two examinations that did not indicate the examiner was unable to obtain accurate measurements due to the Veteran's complaints and noncooperation are the March 2003 and September 2009 examinations.  As noted, these show that the Veteran's bilateral range of motion was from a normal zero degrees of extension to a near normal 120 degrees of flexion.  The September 2009 examination noted that this range of motion did not change on repetitive testing, and the February 2008 and September 2008 examinations also stated there was no change on repetitive testing.  The Board concludes that there is no basis for an increased evaluation based on limitation of motion for either the right or left knee for any portion of the period on appeal.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5260, 5261.  

At this juncture, the Board notes that entitlement to separate evaluations for loss of both extension and flexion has been considered for each knee.  However, as the two most credible examinations fail to demonstrate loss of motion to such a degree that would warrant even a zero percent evaluation under the appropriate rating codes, separate evaluations are not warranted.  VAOPGCPREC 9-04.

The Board also finds that entitlement to an increased evaluation under the rating code for subluxation or instability is not merited for either knee.  

The March 2003 examination noted 1+ lateral laxity in both knees, with no valgus, anterior, or posterior laxity.  The February 2008 examination stated that the limited evaluation for stability appeared to be normal.  The September 2009 examination also found that all stability testing was normal.  The Board concludes that the evidence shows no more than mild instability for each knee, which merits continuation of the 10 percent evaluations that are currently in effect.  The provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected disabilities present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The Board has considered the lay statements such as the statement from his employer that says the Veteran has used most of his leave.  However, the employer notes that this was due to many different disabilities, and not just the Veteran's knees.  Moreover, the September 2009 examiner found that there was no objective data on examination or X-ray as to why the Veteran would not be able to work or perform his activities of daily living.  The Veteran has not been hospitalized for his knee disabilities.  The rating criteria adequately consider all of the symptoms supported by objective findings.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

Entitlement to an increased rating for lumbosacral strain, with degenerative joint disease and limitation of motion, currently evaluated as 40 percent disabling, is denied. 

Entitlement to an increased rating for limitation of motion of the right knee due to arthritis, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for limitation of motion of the left knee due to arthritis, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for degenerative quadriceps tendon deformities of the right knee, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an increased rating for degenerative quadriceps tendon deformities of the left knee, currently evaluated as 10 percent disabling, is denied. 


REMAND

Initially, the Board notes that the most recent VA examinations afforded the Veteran in 2009 states that he is not currently employed, and that he receives disability benefits.  The nature and source of these benefits have not been identified, and it is uncertain if this is a reference to the Veteran's military retirement benefits or VA compensation.  The Board finds that the Veteran should be requested to identify the source of his disability benefits, and if these benefits are based on medical records not previously submitted, appropriate action should be taken to obtain these records from any government or private sources and associate them with the claims folder.  

In June 2009, the Court granted a Joint Motion to Remand the portion of the March 2008 Board decision that denied entitlement to service connection for sleep apnea, cervical stenosis and intervertebral disc syndrome, and a disability manifested by stool leakage.  

The Joint Motion noted that the Veteran had supplied lay testimony stating that his sleep apnea had begun during service.  The basis for their statements was that the Veteran had severe snoring during service.  The Joint Motion notes further notes that the Veteran has a current diagnosis of sleep apnea.  It was determined that this met the criteria of McLendon v. Nicholson, 20 Vet. App. 79 (2006), and that the Veteran should be afforded a VA examination of his sleep apnea to determine whether or not the symptoms of snoring he exhibited during service were an early manifestation of sleep apnea.  Therefore, the Board finds that the Veteran must be scheduled for a VA examination of his sleep apnea.  

Regarding the claim for service connection for a cervical spine disability, the June 2009 Joint Motion noted that the Veteran had been provided an examination of this disability by the VA in October 2006.  Based on this examination and a review of the record, the examiner had provided a negative nexus opinion.  However, the Joint Motion noted that the examiner had failed to comment on the Veteran's report that he had sustained a cervical spine disability during service, and found that this invalidated the nexus opinion.  The Joint Motion requested that an adequate medical opinion be obtained.  The Board finds that the Veteran must be scheduled for a VA examination of his cervical spine in order to obtain an additional opinion that includes comment on the Veteran's report of an in-service injury.  

The June 2009 Joint Motion also found that a September 2006 VA examination and the resulting negative medical opinion did not contain a rationale to support the opinion that anal leakage was not related to service or to a service connected disability.  It was further noted that the examiner failed to comment on a finding of anal sphincter spasm in a February 2006 note from Dr. R. Morrow.  The Board finds that the Veteran must be afforded another examination in order to obtain an additional opinion that provides the necessary rationale.  

The Board notes that the Veteran was afforded recent VA examinations in order to determine whether or not he has developed fibromyalgia, a right ankle disability, a left ankle disability, a right hip disability, or a left hip disability secondary to his other service connected disabilities.  The opinions that were obtained were all negative.  However, the Veteran's representative argues that these opinions are deficient, in that they did not address whether or not any of these disabilities were incurred directly due to service.  She has asked that the Veteran be provided an additional examination in order to address direct service incurrence.  Similarly, the Veteran contends that he has developed a shoulder disability either due to his service connected disabilities or active service.  No opinions as to the etiology of the Veteran's claimed shoulder disability have been obtained.  The Board agrees that the Veteran must be scheduled for such examinations.  

The July 2007 Joint Motion vacated and remanded the Board's May 2006 denial of an increased evaluation for pes planus because the Board had not provided sufficient reasons and bases for finding that the callosities of the Veteran's big toes were not the result of pes planus.  Unfortunately, although the Veteran has been provided two additional examinations of the feet since the March 2008 remand, neither of the examiners have specifically stated whether or not the callosities are the result of pes planus.  

In addition, the relevant rating criteria for the next highest evaluation state that severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities is evaluated as 30 percent disabling for bilateral flatfoot.  38 C.F.R. § 4.71a, Code 5276.  The Board notes that the most recent VA examinations of the feet note some swelling.  However, private treatment records also show some swelling, which is attributed to gout.  

As previously discussed, service connection for gout has recently been established, and the Veteran is in receipt of a 10 percent evaluation for this disability.  The Board notes that by regulation, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The Board concludes that another VA examination of the Veteran's feet is necessary in order to obtain an opinion as to whether or not the callosities of the great toe noted on examinations are the result of pes planus, to determine whether or not any swelling of the feet is due to either pes planus or gout, and to have an examiner indicate which of the Veteran's other symptoms are due to pes planus and which are due to gout.  

Subsequent to the March 2008 Board decision, a February 2010 rating decision granted entitlement to service connection for gout, and granted a 10 percent evaluation for this disability, effective from August 12, 2003.  This same rating decision also increased the evaluation for the Veteran's prostatitis to 60 percent, effective from September 25, 2006.  In March 2010, the Veteran's representative submitted a notice of disagreement with the initial 10 percent evaluation for the gout, the effective date of service connection for gout, and the effective date of the 60 percent evaluation for prostatitis.  The Veteran has not been issued a statement of the case for these matters.  Therefore, they must be remanded in order to provide the Veteran with a statement of the case, and to notify him that a timely substantive appeal is required to complete any appeal to the Board.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that although the February 2010 rating decision increased the evaluation for the Veteran's prostatitis to 60 percent disabling, the Veteran has not expressed satisfaction with this evaluation.  Instead, the March 2010 notice of disagreement requested an evaluation in excess of 60 percent for prostatitis.  The Board notes that this does not constitute a second notice of disagreement for this issue.  Instead, as the increased evaluation was less than 100 percent, it remained on appeal to the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  However, the Veteran has not been issued a supplemental statement of the case for the issue of entitlement to an increased evaluation for prostatitis since either the March 2008 Board decision or the February 2010 rating decision.  Therefore, this matter must be remanded in order to provide the Veteran with a supplemental statement of the case.  38 C.F.R. § 19.31.

As noted in the introduction, the issues of entitlement to increased evaluations for the incomplete paralysis of both the right and left legs as well as earlier effective dates for the award of these evaluations are before the Board.  However, no action has been taken regarding these issues since receipt of the substantive appeal in April 2007.  The most recent VA neurological examination is now four and a half years old.  Furthermore, the Veteran has submitted much additional evidence since the March 2007 statement of the case.  The Board finds that these issues must be remanded in order to schedule the Veteran for a VA neurologic examination in order to determine the severity of his disability, to consider the additional evidence, and to provide the Veteran a supplemental statement of the case in these matters.  

Finally, the Board notes that the issue of TDIU is properly on appeal to the Board.  However, as the issues being remanded will have a bearing on the outcome of the TDIU, it is inextricably intertwined with those issues, and may not be adjudicated until they have been resolved.  Therefore, the appeal for the TDIU will be held in abeyance to be adjudicated after the completion of the development requested below.  

Accordingly, the case is REMANDED for the following action:

It is noted that examinations for several of the disabilities at issue are set out in separate paragraphs.  This does not mean that where medically appropriate, a single examiner cannot do more than one of the paragraphs.  Where medically appropriate, separate paragraphs below may be combined and conducted by a single examiner.

1.  Contact the Veteran and determine the source of the disability benefits referenced in his most recent VA examinations.  If there is a source of disability benefits other than his military retirement or VA compensation, obtain the medical records on which the benefits are based and associate them with the claims folder. 

2.  Schedule the Veteran for a VA examination of his sleep apnea.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case, and the examiner's attention is directed to the lay statements that report the Veteran snored during active service.  After completion of the examination and review of the record, the examiner should attempt to express the following opinions: 
a) Does the Veteran have a current diagnosis of sleep apnea?

b) If the Veteran is confirmed to have a current diagnosis of sleep apnea, is it as likely as not (50 percent probability or more) that this sleep apnea was incurred or aggravated by active service?  The examiner must comment on whether or not the snoring noted in service was an early manifestation of sleep apnea, and may also comment on the credibility of the reported history is desired.  

c) If the Veteran is confirmed to have a current diagnosis of sleep apnea that is not related to active service, is it as likely as not that the sleep apnea is due to any of the Veteran's service connected disabilities?

The reasons and bases for all opinions should be provided in full.  

If the examiner is unable to express a requested opinion without resort to speculation, this should be noted in the record, and the reasons and bases for this conclusion should be provided.  Furthermore, any evidence that would enable the examiner to provide the opinion should be noted.  

3.  The Veteran should be scheduled for an additional VA examination by an appropriate physician in order to determine whether or not the Veteran currently has a disability manifested by anal leakage and, if so, the etiology of this disability.  The claims folder must be made available to the examiner.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions.

a) Is their objective evidence to support a diagnosis of a disability manifested by anal leakage?  

b) Regardless of whether or not there is objective evidence of anal leakage, is it as likely as not (50 percent probability or more) that the Veteran's self reported anal leakage was incurred in or aggravated by active service or by a service connected disability?  

The complete rationale for the opinion should be provided, including comments on the possible neurological effects of the Veteran's low back disability, and the effects of his chronic prostatitis also claimed as detrusor sphincter dysenergia, paralysis of the sciatic nerves of the right and left legs, and hemorrhoids on the claimed anal leakage.  The February 2006 reference by Dr. Morrow to anal sphincter spasm must be addressed.  Furthermore, the examiner should comment on any claims or denials of bowel dysfunction that may have been recorded on VA neurological or back examinations, such as found in the February 2009 examination report. 

The reasons and bases for all opinions should be provided in full.  

If the examiner is unable to express a requested opinion without resort to speculation, this should be noted in the record, and the reasons and bases for this conclusion should be provided.  Furthermore, any evidence that would enable the examiner to provide the opinion should be noted.  

4.  The Veteran should be scheduled for a VA examination of his spine in order to determine the nature and severity of his claimed cervical spine disability.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  The Veteran's report of an in-service injury should be noted.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions.

a) Does the Veteran have a current disability of the cervical spine?  If so, what is the diagnosis of this disability?

b) Is it as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was incurred in or aggravated by active service?  

c) Is it as likely as not that the Veteran's cervical spine disability was incurred in or aggravated by one or more other service connected disability?

The reasons and bases for all opinions should be provided in full.  In particular, the examiner should note the Veteran's reports of an in-service injury, and provide a rationale based on medical principles as to whether or not his reported injury would have resulted in a chronic disability.  

If the examiner is unable to express a requested opinion without resort to speculation, this should be noted in the record, and the reasons and bases for this conclusion should be provided.  Furthermore, any evidence that would enable the examiner to provide the opinion should be noted.  

5.  The Veteran should be scheduled for a VA orthopedic examination in order to determine the nature and severity of his claimed right ankle, left ankle, right hip, left hip, and shoulder disability.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions.

a) Does the Veteran have a current diagnosis of a chronic disability of the right ankle, left ankle, right hip, left hip, and/or one or more shoulders?  If so, what is the diagnosis of this disability?  If the Veteran's reported symptoms are in fact manifestations of other disabilities and not a separate and distinct disability, this should be noted.  

b) If the Veteran is found to have a current disability of the right ankle, left ankle, right hip, left hip, and/or one or more shoulders, is it as likely as not (50 percent or more probability) that this disability was incurred in or aggravated by active service?  

c) If any current disability of the right ankle, left ankle, right hip, left hip, and/or one or more shoulders is identified but deemed not to be related to active service, is it as likely as not (50 percent or more probability) that the disability was incurred in or aggravated by one or more other service connected disability?

The reasons and bases for all opinions should be provided in full.  The examiner should fully address the Veteran's reports of any in-service treatment or injury for a claimed disability.  

If the examiner is unable to express a requested opinion without resort to speculation, this should be noted in the record, and the reasons and bases for this conclusion should be provided.  Furthermore, any evidence that would enable the examiner to provide the opinion should be noted.  

6.  The Veteran should be provided an examination by an appropriate examiner to determine the nature and etiology of his fibromyalgia.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions.
a) Does the Veteran have a current diagnosis of fibromyalgia?  

b) If the Veteran has a current diagnosis of fibromyalgia, is it as likely as not (50 percent or more probability) that it was incurred in or aggravated by active service?  

c) If fibromyalgia is not directly related to service, is it as likely as not (50 percent or more probability) that it was incurred in or aggravated by one or more other service connected disability?

The reasons and bases for all opinions should be provided in full.  Any discrepancy with the findings and opinion of the September 2009 VA examination must be addressed.  

If the examiner is unable to express a requested opinion without resort to speculation, this should be noted in the record, and the reasons and bases for this conclusion should be provided.  Furthermore, any evidence that would enable the examiner to provide the opinion should be noted.  

7.  The Veteran should be scheduled for a VA neurologic examination in order to determine the current symptomatology and severity of his service connected incomplete paralysis of the sciatic nerves of the right and the left leg.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case.  

8.  Schedule the Veteran for a VA examination of his feet.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  All relevant history and symptomatology should be included in the examination report.  After review of the record and completion of the examination, the examiner should attempt to express the following opinions:

a) Are the callosities noted on the Veteran's great toes the result of pes planus?  Are any other callosities identified on examination the result of pes planus?

b) Does the Veteran currently have swelling of the feet on use?  If so, is this due to pes planus or due to gout?

c) Indicate which of the Veteran's complaints and symptoms are due to pes planus and which are due to gout.  

If the examiner is unable to express a requested opinion without resort to speculation, this should be noted in the record, and the reasons and bases for this conclusion should be provided.  Furthermore, any evidence that would enable the examiner to provide the opinion should be noted.  

9.  Provide the Veteran a Statement of the Case for the issues of entitlement to an initial evaluation in excess of 10 percent for gout; entitlement to an effective date prior to August 12, 2003 for service connection for gout; and entitlement to an effective date prior to September 25, 2006 for a 60 percent evaluation for prostatitis.  The Veteran should be notified that a Substantive Appeal must be submitted to complete the appeal.  These issues should be returned to the Board only if a timely Substantive Appeal is received after the issuance of the Statement of the Case.  

10. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, including the appeal for an increased rating for prostatitis, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


